Citation Nr: 1708558	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-06 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 31, 2013.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to October 31, 2013.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, rated 30 percent from March 24, 2009 (the date of receipt of the Veteran's claim for service connection), and denied entitlement to a TDIU rating.  An interim December 2015 rating decision granted an increased 50 percent rating for PTSD from March 24, 2009 (the date of the original service connection award) to October 31, 2013 and 70 percent from that date as well as entitlement to a TDIU rating from October 31, 2013.  On the record at his August 2016 videoconference hearing, it was clarified that the Veteran was seeking a 70 percent rating for PTSD and entitlement to TDIU from March 24, 2009, the date of receipt of his claim for service connection, to October 31, 2013.  His attorney stated on the record that the Veteran was withdrawing a higher schedular rating (in excess of 70 percent) for the period from October 31, 2013.  Accordingly, the matters on appeal have been characterized as shown above.  

At the August 2016 hearing, the Veteran waived initial RO consideration of any evidence received which the RO had not had a chance to consider in the first instance.  



FINDINGS OF FACT

1.  It is reasonably shown that throughout the period for consideration (from March 24, 2009 to October 31, 2013), the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas, to include work, family relations, and mood.

2.  It is reasonably shown that throughout the period for consideration (from March 24, 2009 to October 31, 2013), the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD throughout the appeal period from March 24, 2009 to October 31, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2016).

2.  The criteria for a grant of TDIU have been met throughout the appeal period from March 24, 2009 to October 31, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Factual Background, Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

In a statement received by VA in March 2009, the Veteran recalled his "patience with people on the road to be short" when he worked as a trucker.  He wanted to push the other drivers out of his way and received two tickets for following too close (in a statement received in July 2009, the Veteran added that he had had one rear-end accident).  

March 2009 VA mental health inpatient treatment records note that the Veteran had PTSD and alcohol dependence.  It is noted that he had "a real bad anxiety attack" after watching the movie "Rambo" and felt "like he wants to hurt someone else, does not care who."  He was a "voluntary admission endorsing suicidality in the context of escalating anxiety symptoms and alcohol use."  He reported sleep disturbance, depression, conflicts with wife and step-son and increasing social isolation.  These records note worsening anxiety with HI (homicidal ideation) in the context of rampant alcohol abuse.  It is noted that the Veteran "has been trying to self-medicate himself with alcohol for years now, particularly for his insomnia, with detrimental effects on his overall physical and mental health."  On mental status evaluation, these records note findings of constricted affect and impaired or limited insight and judgment.  It is noted that his anxiety/PTSD symptoms were poorly controlled "in the context of consistent influence of alcohol."  These records also note that the Veteran had worked as a trucker for over 20 years and had retired 1 1/2 years previously.  He had three prior marriages and had been married to his current wife for 8 years.  He had recently returned to the house after having moved out to an RV (recreational vehicle) due to problems with his step-son.  He described symptoms of "motor restlessness, depressed/anxious mood, sleep disturbance, decreased appetite, low energy, concentration difficulties and anhedonia."  These records show Global Assessment of Functioning (GAF) scores of 40 - 45.  A May 2009 treatment report notes a GAF score of 65.  

A May 2009 statement from the Veteran's treating ANP (adult nurse practitioner) notes that he was being treated for coronary artery disease, diabetes, cerebral vascular disease, substance abuse, depression and PTSD and has been unemployable in the past year due to his chronic health issues.  [Notably, service connection has been in effect for diabetes mellitus type 2 since September 2002, coronary artery disease and peripheral neuropathy of both lower extremities since August 2008 and PTSD since March 2009.]

In a statement received by VA in July 2009, the Veteran's wife reported that the Veteran's was becoming "progressively more prone to getting very angry or blowing up at the drop of a hat" (she recalled the Veteran hitting someone with his fist at the supermarket).  

VA treatment records show the Veteran received psychiatric inpatient treatment in July 2009, when he reported "having a hard time dealing," being "antsy and grumpy all the time" and feeling lost and not knowing who he was or where he belonged.  The Veteran also reported that, since March 2009, he "had moments where he 'feels like he's sitting in a helicopter that's going down.'"  He reported episodes where he becomes anxious to the point of experiencing a rapid heartbeat, numbness and tingling in extremities and muscle aches.  His GAF scores were 40 on admission, 44 during admission and 47 on discharge.  It is noted that the Veteran's "acute PTSD and recurrent MDD (major depressive disorder)" symptoms were "exacerbated by a combination of attempt at sobriety, insomnia and recent re-experiencing of past trauma."  His problem list included anxiety/anger management.  

On October 2009 VA PTSD examination, the Veteran reported problems getting along with coworkers and bosses during his 35 year career as a truck driver (he worked for 15 different companies and quit or was fired from a number of them).  He reported increased road rage, a rear-end accident and losing his license for 6 months, after which he decided to retire.  The Veteran reported having few friends and having a rough time with his fourth marriage (there was a lot of arguing about his 13 year old step son, he could not put up with the teenager and thought the marriage would probably end.)  On examination, the Veteran had a constricted affect, dysphoric mood, and below average short-term memory and concentration.  His PTSD symptoms included irritability and anger problems.  A GAF score of 45 was assigned.  

A November 2009 Case Manager SATP (substance abuse treatment plan) Discharge Note notes a GAF score of 50.  His prognosis on discharge was guarded, including due to his PTSD.  

VA treatment records in January 2010 note the Veteran's complaints of "much family chaos/conflict" and a finding of "comorbid depressive disorder independent of his alcohol use as well as PTSD."  These records also note findings of "limited to poor judgement and insight."  An October 2010 treatment report notes a GAF score of 60.

The Veteran's June 2010 notice of disagreement notes that he drove a truck for over 30 years because of his inability to work with others and he feels that his PTSD prevents him from being "re-trained" for another position.  

A March 2011 VA treatment report notes that the Veteran was in a store the previous day and had a panic attack because he "suddenly realized he didn't know where he was or why he was there."  He conceded having increased memory problems as a result of alcohol abuse and age.  March 2011 mental health treatment records also note that the Veteran reported he had "'pretty much given up' on resolving his marital issues" and felt frustrated (ignored and/or invalidated) raising his step-children.

In a statement received from the Veteran's wife in July 2011, she reported that the Veteran takes casual errors or mistakes from other drivers "as personal attacks and his reactions can be aggressive and immediate."  She also reported his panic attacks while shopping, when he does not know where he is, what he is doing there or how to get out.  She indicated that, because of his memory lapses, she could not imagine that he would be able to learn new skills and follow through with them on a consistent basis to maintain employment.  

In a February 2013 statement, the Veteran's VA physician noted that the Veteran "has a history of severe PTSD complicated by depression and anxiety.  He also has mild cognitive problems (problems with memory and concentration) related to these diagnoses.  He has had these conditions for a number of years and they appear to be chronic problems."  The physician opined that the Veteran "would not be able to maintain employment because of his chronic mental health problems."  

A February 2013 VA PTSD examination report notes that the Veteran's "symptoms of PTSD are less likely than not to preclude employment; the Veteran was apparently able to work as a truck driver for 35 years, leaving this employment due to traffic infractions (tickets for 'driving too close').  He states he is not able to return to his work as a truck driver; however, other types of employment may be possible."  The GAF score was 52; however, related to PTSD, it was 62-65.  The examiner also opined that the Veteran's mental diagnoses (PTSD only) resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner clarified that, "when all disorders are considered, level of functional impairment is higher.  The Veteran has deficiencies in most areas during relapse episodes."  

In the context of functional impairment as a result of the Veteran's other service connected disabilities, the February 2013 examination report shows that the Veteran's "physical employability would be limited by angina, and peripheral neuropathy."  The examiner noted that "sedentary employability would not be limited by the conditions evaluated above."

A February 2013 statement from the Veteran's VA SATP primary care manager for the prior 3 years and 9 months notes that the Veteran's "multiple coping difficulties have become even more entrenched over recent months with the erosion of his short-term memory, ability to concentrate, and episodes of 'losing his bearings' in public settings that have sponsored increasingly severe panic symptoms."  The primary care manager further stated that the Veteran was not and could not "expect to become gainfully employable."  

An October 31, 2013 private psychodiagnostic examination report (based on which the increased 70 percent rating from October 31, 2013 for PTSD was assigned) from B. S. Cook, PsyD, PC, shows that, after examination of the Veteran and review of his mental health history, Dr. Cook found the Veteran "suffering from a severe array of posttraumatic stress and major depressive symptoms" and that "[h]is functioning is severely limited across all domains, including family relationships, occupational, social, and leisure pursuits."  Dr. Cook further found the Veteran not "capable of holding down any type of employment at the present time" noting that the Veteran's "psychiatric symptoms appear to be severely limiting and he could quite easily be pushed back into a relapse on alcohol by even moderate stress."  

In a September 2016 statement, Dr. Cook reviewed the notes from his prior examination of the Veteran and opined that the Veteran's "descriptions of his life and symptoms demonstrate a clear pattern of severely disabling psychiatric and medical conditions which have been problematic from his March, 2009 hospitalization or earlier."  Dr. Cook noted that the Veteran's "accounts convey a level of disability consistent with the current VA rating of 70% and unemployable, and [he believed] that this should be considered as having begun in March, 2009."  

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70 percent disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned GAF scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130.

[Per revised regulation, the rating criteria are now based upon the American Psychiatric Association's DSM-5.  While the DSM-5 did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

As noted above, on the record at the August 2016 videoconference hearing, it was clarified that the Veteran was satisfied with the 70 percent rating for PTSD (and the grant of TDIU) from October 31, 2013.  What his is seeking (and what remains for consideration) is whether a rating in excess of 50 percent is warranted for PTSD prior to that date.

The Board finds that throughout the appeal period (from receipt of the Veteran's March 24, 2009 claim for service connection to October 31, 2013) the Veteran has reported, and his treating VA mental health personnel and examiners as well as Dr. Cook have noted, symptoms of PTSD that reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Those symptoms have included panic or depression affecting the ability to function independently, appropriately and effectively (not knowing where he is, why he is there or how to get out while shopping); spatial disorientation (feeling like he is sitting in a helicopter that is going down); impaired impulse control and difficulty in adapting to stressful circumstances (road rage and wanting to force other drivers off the road); and inability to establish and maintain effective relationships (he has reported isolating himself, unable to put up with his teenage step-son and feeling that his fourth marriage was about to end).  

Throughout the appeal period, the Veteran's treatment records show his psychiatric disorders (specifically including PTSD and depression) have been described as "severe," "chronic" and "poorly controlled" and he has been assigned GAF scores as low as in the 40s, reflecting serious symptoms or serious social or occupational impairment.  Further, regarding his history of alcohol abuse, his mental health treatment records note that he has self-medicated his PTSD symptoms with alcohol.  The Board finds no reason to question the credibility of the accounts of the Veteran or his wife (notably, during his Board hearing, the Veteran testified that she is now his "ex-wife"); they are consistent with reports by his treating mental health personnel and VA examiners.  The Board likewise has no reason to question the competence of the examiners and medical professionals who have provided statements describing the Veteran's mental health disability as severe in intensity (and consequently causing substantial functional impairment).  As the functional impairment due to PTSD meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout prior to October 31, 2013.  38 C.F.R. § 4.7.

The evidence of record does not show that PTSD symptoms productive of total occupational and social impairment such as: gross impairment in thought processes or communication (his thought processes were regularly noted to be normal and intact); persistent delusions or hallucinations (no evidence of either); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity) were manifested during the period under consideration.  The March 2009 treatment records note suicidality and the Veteran's desire to hurt someone (his wife also reported that he hit someone at the supermarket) and subsequent records note an episode while shopping when he did not know where he was, why he was there or how to get out ("losing his bearings"); however, review of the record during the appeal period shows that these were infrequent/isolated episodes.  These incidents do not show that the Veteran was a "persistent danger" to hurting himself or others or disoriented to time or place.  Furthermore, the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent prior to October 31, 2013.  The symptoms and level of impairment represented by GAF scores ranging from 40 to 65 do not reflect (or approximate) a disability picture of total occupational and social impairment, and do not warrant a 100 percent rating.  Consequently, the Board finds that a schedular 100 percent rating is not warranted for any period of time remaining under consideration.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria under Code 9400-9411 and General Rating Formula for Mental Disorders provide for a rating in excess of that assigned for a greater degree of psychiatric disability, but such greater degree of psychiatric disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframes and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's July 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that his highest level of education is 1 year of high school and he earned his GED (general educational development) in boot camp.  He has no other education or training.  He claimed that his service-connected PTSD and depression have prevented him from securing or following any substantially gainful occupation (he has received tickets and been in a rear end accident because of his aggressive driving, following too closely and road rage).  In his March 2013 VA Form 9, Appeal to Board of Veterans' Appeals, he claimed that he was unemployable as a result of his PTSD and diabetes, with complications of neuropathy.  He and his (now) ex-wife have asserted that his PTSD also prevents him from being "re-trained" for another position.  

A May 2009 statement from the Veteran's treating ANP notes that he was unemployable during the past year due to his chronic health issues (including his service-connected PTSD, diabetes mellitus type 2, coronary artery disease, and bilateral lower extremity peripheral neuropathy.)  The Veteran's VA mental health treatment providers and Dr. Cook have stated that he is unable to maintain employment because of his mental health problems.  Dr. Cook opined that the Veteran's unemployability began in March 2009 and has persisted.  See February 2013 statements from the Veteran's VA physician and SATP primary care manager and September 2016 statement from Dr. Cook.  The Board finds these medical opinions to be probative evidence weighing heavily in favor of the Veteran's claim for TDIU.  

Notably, the  February 2013 VA examination report includes the opinion that; although the Veteran was unable to return to work as a truck driver due to his PTSD and his physical employability was limited by angina and peripheral neuropathy, other types of (sedentary) employment may be possible.  However, this opinion does not fully address the combined impact of the Veteran's service-connected disabilities on his ability to engage in employment or identify the types of (sedentary) employment that remain feasible despite the Veteran's limited education and lack of experience in other than physically demanding forms of employment.  As such, the Board finds that this opinion does not constitute probative evidence that the Veteran's service-connected disabilities, taken together, do not preclude substantially gainful (sedentary) employment.  

The Veteran meets the schedular percentage requirements for a TDIU rating throughout the appeal period, as the combined rating for his service-connected disabilities was 80 percent from March 24, 2009 to October 31, 2013 and he had at least one disability rated 40 percent or more (PTSD was rated 50 percent).  See 38 C.F.R. §§ 4.16(a), 4.25.  Furthermore, the evidence of record reasonably shows that his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  Medical professionals have described the limiting effects of the Veteran's service-connected disabilities on his ability to work.  The Board finds persuasive the September 2016 statement from Dr. Cook essentially to the effect that the Veteran's service-connected psychiatric disabilities rendered him unemployable since March 2009.  Accordingly, resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that a TDIU rating is warranted throughout the appeal period from March 24, 2009 to October 31, 2013



ORDER

A 70 percent (and no higher) rating is granted for the Veteran's PTSD throughout the appeal period from March 24, 2009 to October 30, 2013, subject to the regulations governing payment of monetary awards.

A TDIU rating is granted throughout the appeal period from March 24, 2009 to October 30, 2013, subject to the regulations governing payment of monetary awards.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


